Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-28 in the reply filed on 4/21/2021 is acknowledged.
Claims 29-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/12/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/2020, 3/24/2020 and 3/4/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 14 is objected to because of the following informalities:  Axcophyllum is misspelled and should be changed to Ascophyllum.  Appropriate correction is required.




Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-13, 15, 17, 19-24, 27 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Varshovi (US 2002/0053229; published May 9, 2002) in view of Stiles, JR. et al. (US 2014/0346125; published November 27, 2014).
Applicant’s Invention
Applicant claims a fertilizer comprising skimmate with a sodium concentration of less than 1500 mg/L, a source of potassium, a source of silicon and a pH reducing agent.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Varshovi teach organic fertilizers comprising plant nutrients and organic base materials selected from composts, manures, biosolids and activated sludge (abstract).  With respect to claims 1 and 7, Varshovi teach 
	 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Varshovi does not teach that the skimmate  has a sodium concentration of less than 1500 mg/L.  It is for this reason that Stile is joined.
Stiles teach a method of desalting sludge (abstract).  The process includes desalting sludge which is obtained from aquaculture systems designed to hold fish and the salty sludge comprises fish feces and undesired parts of the fish obtained from the seafood processing industry [0018-20].  The desalted sludge is then suitable for application to land and for use in composting as a fertilizer [0021].  The skimmers remove solids that are proteins for waste, uneaten food and dead fish [0022; claim 8].  The source of the salty sludge includes waste from the seafood industry and processes of reusing the waste from the seafood processing industry as a fertilizer after the removal of salt [0041].  The desired salt concentration is between 50-200 mg/L [0026; claims 9 and 19]
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Varshovi and Stiles both teach methods of making fertilizers from fish waste.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Varshovi and Stiles to reduce the sodium of the skimmate to 50-200 mg/L with a reasonable expectation of success.  .  

Claims 6, 14 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Varshovi (US 2002/0053229; published May 9, 2002) in view of Stiles, JR. et al. (US 2014/0346125; published November 27, 2014) as applied to claims 1-5, 7-13, 15, 17, 19-24, 27 and 28, in further view of Beaty (US 5,634,959; patented June 3, 1997).
Applicant’s Invention
Applicant claims a fertilizer comprising skimmate with a sodium concentration of less than 1500 mg/L, a source of potassium, a source of silicon and a pH reducing agent.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Varshovi and Stiles are addressed in the above 103 rejection.    
	 
Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Varshovi and Stiles do not teach the root enhancer is at least 7.5 g/L (0.75%), Ascophyllum nodosum or 0.1-1% silicon.  It is for this reason that Beaty is joined.
Beaty teach fertilizer mixtures comprising fish solubles which has calcium silicate (anticaking agent) to prevent caking (abstract).  Fertilizer comprising 38% urea (root enhancer), 3% Ascophyllum Nodosum and 1% calcium silicate has effect as a supplement for roses (column 4, lines 1-23).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Varshovi, Stiles and Beaty all teach methods of making fertilizers from fish waste.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Varshovi, Stiles Beaty to include the 38% urea (root enhancer), 3% Ascophyllum Nodosum and 1% calcium silicate with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Beaty to include 38% urea (root enhancer), 3% Ascophyllum Nodosum and 1% calcium silicate to act as a supplement for roses.  

Claims 25 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Varshovi (US 2002/0053229; published May 9, 2002) in view of Stiles, JR. et al. (US 2014/0346125; published November 27, 2014) as applied to claims 1-5, 7-13, 15, 17, 19-24, 27 and 28, in further view of Cheung (US 2002/0187552; published December 12, 2002).
Applicant’s Invention
Applicant claims a fertilizer comprising skimmate with a sodium concentration of less than 1500 mg/L, a source of potassium, a source of silicon and a pH reducing agent.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Varshovi and Stiles are addressed in the above 103 rejection.    
	 
Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	

Cheung teach biological fertilizers that comprise yeast cells which enhance properties of nitrogen, phosphorus, potassium and reduce odor (abstract).  The odor reducing yeast cells are able to reduce the odor of poultry manure by decomposing malodorous compounds in the manure [0214].  The compounds also reduce odor caused by organic acids [0229].  The quantity of the odor reducing yeast ranges from 0.1-0.2% of the mixture (Table 13).  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Varshovi, Stiles and Cheung all teach methods of making fertilizers from waste.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Varshovi, Stiles and Cheung to include 0.1-0.2% smell masking yeast with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Cheung to include 0.1-0.2% odor reducing yeast because it has been shown to decompose malodorous compounds such as organic acid in this range.  
Claim 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Varshovi (US 2002/0053229; published May 9, 2002) in view of Stiles, .
Applicant’s Invention
Applicant claims a fertilizer comprising skimmate with a sodium concentration of less than 1500 mg/L, a source of potassium, a source of silicon and a pH reducing agent.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Varshovi and Stiles are addressed in the above 103 rejection.    
	 
Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Varshovi and Stiles do not teach acids in amounts of 0.1-0.4%.  It is for this reason that Hale is joined.

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Varshovi, Stiles and Hale all teach methods of making fertilizers from waste.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Varshovi, Stiles and Hale to include 0.05-0.22% organic acid with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Hale to include organic acid in the range of 0.05-0.22% because this is the typical amount of acid found in raw and digested sludge.  

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617